DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-19, in the reply filed on Oct. 4, 2021 is acknowledged. Applicant’s further election without traverse of species (d), polymer compositions having an Izod impact resistance of greater than or equal to 400 J/m, in the reply filed on Oct. 4, 2021 is acknowledged.
Claims 20-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Oct. 4, 2021.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 16, and 18-19 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2011/0015316 A1 (herein “Zummallen”).
As to claims 1-2: Zummallen describes a polymer composition (see example “working-1” in Table 5) comprising a polypropylene homopolymer matrix (see ¶ [0048]) and an elastomeric (ethylene-propylene) rubber phase (see ¶ [0049]); wherein the polymer composition has an MFR of 107 g/10min and a noticed Izod impact resistance of 619 J/m (see Table 5 and ¶¶ [0014]-[0015]).
As to claims 7-8: The cited polymer composition is visbroken with 2,5-dimethyl-2,5-di(tert-butylperoxy)hexane, a.k.a. Lupersol 101 (see ¶ [0055]).
As to claims 9-10: The present limitations drawn to melt flow rate refer recite values outside of those recited in base claim 1, and thus they appear to refer to compositions that exist prior to the compositions that are claimed in base claim 1. Because the claims are limited to the compositions claimed in base claim 1, the present limitations that are drawn to different compositions not serve to distinguish the claimed compositions over the prior art.
As to claim 16: The cited polymer composition has a 1% secant flexural modulus of 779 MPa.
As to claims 18-19: The cited polymer composition is formed into injection molded articles (see ¶ [0015]).

Claim Rejections – 35 U.S.C § 112(b)

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-19 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 1: Claim 1 recites two physical properties drawn to “an instrumented drop impact”. The claims do not set forth the method by which the “instrumented drop impact” property is determined. The claims thus do not set forth the scope of the cited “instrumented drop impact” property with reasonable clarity. It is noted that the specification contains a mention (Spec. p. 8, ¶ [0025]) of certain properties determined according to ASTM D3763. This standard method is dependent upon the specimen size and thickness tested; however, the claims and specification do not disclose these parameters.
Claims 2-19 are ultimately dependent upon independent claim 1, and they are indefinite for the same reasons.
Further as to claim 6: Claim 6 refers to the polymer composition of base claim 1 and subsequently refers to the comonomer content of “the amorphous phase”. Base claim 1 does not recite an amorphous phase, and therefore the reference to “the amorphous phase” in claim 6 lacks proper antecedent basis.
Further as to claims 9-12 and 14: Claims 9-12 and 14 refer to the polymer composition of base claim 1 and subsequently refer to certain physical properties. Claims 9-11 refer to physical properties “before visbreaking”, and claims 12 and 14 refer to properties “after visbreaking”. None of claims 1, 9-12, and 14 explicitly states whether or not the claimed polymer compositions are visbroken. Claims 9-12 and 14 do not set forth with reasonable clarity whether they require the claimed polymer compositions to be visbroken or else to not be visbroken.
Further as to claims 11-12: The claims refer to a polymer compositions having an “amorphous intrinsic viscosity”. The present specification discloses that this property is determined according to ASTM D445 (Spec. p. 9, ¶ [0032]). However, this standard method is drawn to the determination of kinematic viscosity of liquids, and it is silent with regard to amorphous materials (that is, solids). The claim thus does not set forth the scope of the cited physical property with reasonable clarity.
Further as to claim 15: The claim refers to a polymer composition having a “tensile at yield” as determined according to ASTM D638. This standard method is drawn to the determination of several different tensile physical properties, including the tensile yield strength, tensile stress at yield, and tensile yield elongation. The claim does not set forth with reasonable clarity which physical property is being referred to.

Applicant is reminded that amendments to the claims must find written descriptive support in the original disclosure for compliance with 35 U.S.C. § 112(a).

Claim Rejections – 35 U.S.C § 112(a)

The following is a quotation of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 are rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for polymer compositions having an Izod impact resistance at 23 °C of 400-634 J/m; or an instrumented drop impact at -30 °C (average total energy) of 17-20.2 J; or an instrumented drop impact at -30 °C (average percent ductility) of 60-100%, does not reasonably provide enablement for corresponding polymer compositions having all values of the Izod impact resistance at 23 °C above 634 J/m; or all values of the instrumented drop impact at -30 °C (average total energy) above 20.2 J; or all values of the instrumented drop impact at -30 °C (average percent ductility) above 100%.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to : (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
Applying these factors to claim 1, the claims (factor (a)) refer to all values of the Izod impact resistance at 23 °C above 400 J/m via the recited open-ended range of “equal to or greater than 400 J/m”; to all values of the instrumented drop impact at -30 °C (average total energy) above 17 J via the recited open-ended ranges of “equal to or greater than 17 J”; and to all values of the instrumented drop impact at -30 °C (average percent ductility) above 100% via the recited open-ended range “equal to or greater than 60%”. The claims are therefore very broad these respects.
The present application (factors (b) and (f)-(g)) includes a disclosure of examples of polymer compositions having values of the Izod impact resistance at 23 °C of up to 634 J/m; values of the instrumented drop impact at -30 °C (average total energy) up to 20.2 J; and values of the instrumented drop impact at -30 °C (average percent ductility) up to 100%. The application does not include any examples or other guidance as to how to prepare corresponding compositions having larger values of these properties.
The prior art (factors (c)-(e)) does not, to the examiner’s knowledge, contain a description of the manner of imparting such compositions with values of these properties above those reported in the present application, or with arbitrarily large values of these properties.
It is therefore concluded that undue experimentation would be necessary to make polymer compositions commensurately in scope with the claims. MagSil Corp. v. Hitachi Glob. Storage Techs., Inc., 687 F.3d 1377 (Fed. Cir. 2012).

Further with regard to claims 13, 15, and 16: Dependent claim 13 refers to all values of an Izod impact greater than 55 J/m, whereas the application contains examples with values of up to 76 J/m; dependent claim 15 refers to all values of “tensile at yield” greater than 14 MPa, whereas the application contains examples with values of up to 18 MPa; and dependent claim 16 refers to all values of 1% secant flexural modulus greater than 600 MPa, whereas the application contains examples with values of up to 909 MPa.
These claims do not comply with the enablement requirement for the same reasons given above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764